Citation Nr: 1550240	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for squamous cell cancer of the tonsil.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2015, the Veteran was afforded a videoconference hearing before the undersigned.  


FINDING OF FACT

The Veteran's squamous cell cancer of the tonsil is related to his service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell cancer of the tonsil have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

The evidence of record reflects that the Veteran served in Vietnam from February 1967 to February 1968, which creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014); see also 38 C.F.R. § 3.307(a)(6)(iii).  The record contains no affirmative evidence to rebut the presumption of herbicide exposure.  Thus, the Board presumes that the Veteran was exposed to herbicide agents.

Post-service medical treatment records show that the Veteran had been diagnosed as having squamous cell cancer of the tonsil.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.

Although the Veteran service in Vietnam during the Vietnam era, his diagnosed squamous cell cancer of the tonsil is not included on the list of diseases presumed to have been incurred in service in Vietnam.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the Veteran may still be entitled to service connection for this disease on a direct basis if the evidence establishes that it is related to the herbicide exposure.  

The medical evidence shows that the Veteran was diagnosed as having squamous cell cancer of the tonsil in 2001.  Several medical opinions have been submitted in support of the Veteran's claim for service connection.  In a letter dated April 2012, the Veteran's private physician, Dr. K.C., stated that Agent Orange has been shown to cause cancers of the squamous cell variety, which the Veteran had on the tongue base as well as laryngeal and is probably related to your Agent Orange exposure because it is one of the risk factors.  Another private opinion from Dr. E.C. dated April 2015 stated that given that respiratory cancers of the lung, larynx, trachea, and bronchus are all recognized by the VA as being caused by exposure to herbicides, it is entirely possible that tonsillar squamous cell carcinoma is related to herbicides such as Agent Orange given that its proximity to these structures at the entryway to the aerodigestive tract.  In a March 2015 letter, Dr. K.M. opined that it is especially probable that Agent Orange exposure is associated with the causation of his primary tonsillar malignancy as Agent Orange and other chemicals in this family have been associated with development of tumors, including multiple areas of the head and neck such as the pharynx and larynx, and the primary tissue of the tonsillar area is contiguous with the larynx and represents the same histologic type of cell when seen under the microscope.  The physician also noted that the Veteran had no other exposure risk such as smoking or alcohol use.  Finally, the Chief of Otolaryngology at the VA hospital in Iowa City opined that based on available information and historical details of the Veteran's tonsil cancer, there is a greater than 50 percent degree of medical certainty that his tonsil cancer was caused by dioxin, or Agent Orange.  Reports from the National Academy of Sciences, World Health Organization, and US Department of Health and Human Services documenting the casual relationship of dioxin and upper airway head and neck cancer were noted.  The physician also explained that the lining of the tonsil is similar to the lining of the larynx and is located within an inch of the larynx and that it is highly likely that tonsil cancer, located in the throat, is caused by dioxin, just as laryngeal cancer has been shown to be.  Finally, the physician noted that the Veteran did not drink or smoke, other factors linked to the formation of tonsil cancer.

The Board finds these opinions to be persuasive demonstrating that the Veteran's squamous cell cancer of the tonsil is caused by exposure to Agent Orange during his service in Vietnam.  In light of the foregoing, service connection for squamous cell cancer of the tonsil is warranted.  



ORDER

Service connection for squamous cell cancer of the tonsil is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


